As is well stated in the majority opinion, there is no arbitrary test or formula *Page 266 
by which testamentary capacity can be measured. Each case must be decided on its own facts.
In the case at bar, it appears that Henry Larsen, whose will is here under attack, was ninety years of age, and suffering from senile dementia. He made the will which the trial court sustained, December 28, 1935, and died February 10, 1936. In my opinion, the evidence clearly indicates that, during the fall of 1935, Mr. Larsen exhibited positive signs of such physical and mental decay as to show a complete lack of testamentary capacity at the time he executed the will which the trial court upheld. The beneficiary under this will was not a particularly intimate friend of the testator, and the circumstances under which the will was prepared, as I read the testimony, well nigh demonstrate that it was the will of the beneficiary, and not of Mr. Larsen.
It clearly appears from the evidence that Chris Lane, the beneficiary under the later will, after the making of this will, paid little attention to Mr. Larsen, and apparently was interested only in such material gain as might accrue to him from the old gentleman's estate. One of the nurses who cared for Mr. Larsen at the hospital testified that Mr. Lane several times asked her how long she thought Mr. Larsen would live, and on one occasion said, "Well, if anything should happen, call this number," to which the nurse replied, "Will you be there?" Mr. Lane answering, "No, it is the funeral parlor." The trial court, in referring to Mr. Lane's testimony, remarked:
"He makes a very poor witness, and either can't remember or won't remember things that occurred from time to time, on which he has made to some degree conflicting statements."
Even disregarding the matter of undue influence, I am convinced that the medical and other evidence *Page 267 
show conclusively that Mr. Larsen, when he made the will here in question, was utterly lacking in testamentary capacity.
The majority relies strongly upon the evidence of Mr. Thomas Burns, an officer of the savings bank where Mr. Larsen carried his account. Mr. Burns testified that when Mr. Larsen, with Mr. Lane, came to the bank to make his savings account a joint account to the order of himself and Mr. Lane, Mr. Larsen had difficulty in signing his name, writing first simply "Hen Lars." It seems to me that Mr. Burns, when later in his testimony he described Mr. Larsen as "a feeble old man," summed up with remarkable accuracy the situation as it appeared to him.
Dr. N.A. Johanson, who has practiced medicine in Seattle since 1907, and who was very well acquainted with Mr. Larsen for about fifteen years, testified that, when he saw Mr. Larsen in the hospital January 5, 1936, Mr. Larsen had changed completely, and was, in fact, a different man. Apparently he had not bathed or even washed his hands for weeks, his clothing was dirty, he was mentally confused and could not conduct a connected conversation. The doctor diagnosed Mr. Larsen's condition as "general senility," and testified positively that, in Mr. Larsen's condition, he should not transact any business, and that he was not of a "sound and disposing mind;" that it was necessary to restrain Mr. Larsen in bed, as he was obsessed with the idea that he should go back to his boat. The witness also stated that there could not have been any great difference between Mr. Larsen's condition January 5, 1936, and his condition on December 28th preceding.
Dr. Norgore testified that he has practiced medicine in the state of Washington for eight years; that he was called to attend Mr. Larsen December 27, 1935; that he found Mr. Larsen, whom he had never previously *Page 268 
met, in bed, and gave him a thorough examination; that, on talking to Mr. Larsen, he found that the latter was mentally confused; that the doctor's diagnosis was that Mr. Larsen was suffering from chronic myocarditis and senile dementia.
Dr. McClain, whose testimony is relied upon by the majority, visited Mr. Larsen December 24, 1935. He stated that, in his opinion, at this time Mr. Larsen was competent to understand the nature and making of a will. He stated that he spent about fifteen minutes in examining Mr. Larsen, and did not see him again. To my mind, the testimony of the other physicians as to Mr. Larsen's condition is much more convincing than that of Dr. McClain.
In my opinion, the contest against the will of December 28, 1935, should be sustained, and I accordingly dissent from the conclusion reached by the majority. *Page 269